The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

For proper form (37 CFR 1.1025), the claim has been amended to delete the second line. 

The second line, which reads,
 [“Application for overall protection of industrial design(s) as shown and described”] 
is neither proper nor required.

Examiner’s Comment on Patentability of the Claim

The claim herein is found to be patentable over the closest prior art due to the specific combination of elements. The particular shape of the rounded corners when viewed from the front and rear, the front (“selfie”) camera’s placement and size relative to the screen size, the particular size of the front screen and its relationship to the outer periphery, the particular aspect ratio when viewed from the front and rear, the particular silhouette of the sides and top and bottom, the particular features and arrangement of features shown on the top, bottom, and sides, and the rear camera’s shape, size, features, and arrangement of features, all conjoin to create a patentably new design.

Non-Patent Documents cited on PTO-892 

The non-patent documents that have been cited on the 892, for which no copies have been supplied, may be viewed by visiting http://www.gsmarena.com on the internet and entering the manufacture name and model number in the “search” box at the upper center or by visiting the web address indicated in each citation. 

	Contact Information

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D. ASCH whose telephone number is (571)272-2632. The examiner can normally be reached Mon.-Fri. 10am - 6:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lakiya G. Rogers can be reached on (571) 270-7145. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	

	
/JEFFREY D ASCH/Primary Examiner, Art Unit 2916